Title: From John Adams to United States Senate, 22 December 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Dec. 22d 1800

In conformity with your request, in your resolution of the 19th of this month, I transmit you the instructions given to our late envoys, Extraordinary, & Ministers plenipotentiary to the French Republic.
It is my request to the Senate, that these instructions may be considered in strict confidence, & returned to me, as soon as the Senate shall have made all the use of them, they may judge necessary.

John Adams.